DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 20, filed 3/5/2022, with respect to the Drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
The applicant’s amended drawings submission is considered sufficient, therefore the objection to the drawings is hereby withdrawn by the examiner. 
Applicant’s arguments, see pages 20-21, filed 3/5/2022, with respect to Claims 1-18 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of Claims 1-18 has been withdrawn. 
Claim Rejections Under 35 USC § 112 Claims 1-18 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Specifically, the Office Action asserted that claim 1 fails to disclose what component(s) of the industrial control machine are configured to (or how the industrial control machine is configured to) set a preset parameter and a preset sequences of states, collect data, and analyze said data to generate test reports. 
In response, claim 1 is amended as noted above to clarify that the data are collected via "communication with the standard transformer calibrator, the standard electricity-meter calibrator, and the distribution terminal, respectively", and the feature concerning setting a preset parameter, setting a preset sequences of states, and analyzing the data to generate test reports are deleted. Applicant respectfully submits that the grounds of the above rejection are obviated. 
Claim 18 were rejected under (pre-AIA ) 35 U.S.C. §112, second paragraph, or 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention. Specifically, the Office asserted that the terms "the low-voltage programmable source" in claim 18 lacks antecedent basis 
In response, the "the low-voltage programmable source" has been corrected to be the "low-voltage power source" as claimed in claim 4.
The examiner finds the applicant’s amendments to be sufficient, therefore the 35 U.S.C 112(b) rejections of Claims 1-18 are here by withdrawn by the examiner. 
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the references cited on PTO-892 form, alone or in combination form fail to disclose a system for an integrated test on a primary-secondary pole-mounted breaker, comprising: a controller, wherein the controller is configured to: collect data, which relates to current, voltage, and power at a primary side and a secondary side of the primary-secondary pole-mounted breaker, from a standard transformer calibrator, a standard electricity-meter calibrator, and a distribution terminal of the primary-secondary pole-mounted, through communication with the standard transformer calibrator, the standard electricity-meter calibrator, and the distribution terminal, respectively; a booster, configured to amplify a secondary voltage to acquire a primary voltage; a high-current generator, configured to amplify a secondary current to acquire a primary current; a standard voltage transformer, configured to convert the primary voltage into a voltage signal to facilitate measurement; a standard current transformer, configured to convert the secondary current into a current signal to facilitate measurement; the standard transformer calibrator, comprising a primary-side standard transformer calibrator, wherein the primary-side standard transformer calibrator is configured to collect a voltage signal and a current signal that are outputted to the primary side of the primary-secondary pole-mounted breaker; and Page 5 of 22Appl. No.: 16/897,130Reply to office action of January 21, 2022the standard electricity-meter calibrator, configured to collect a reference power signal, and calculate a power error based on a signal of electric power collected by the distribution terminal of the primary-secondary pole-mounted breaker.
Claims 2-18 depend upon that of Claim 1, and require all of the limitations of Claim 1, therefore Claims 2-18 are too considered as allowed.
Examiner’s Note with regard to Claim 1, CN 109507459 A is considered to be the closest prior art of record and discloses a system for an integrated test on a primary-secondary pole- mounted breaker (item 1, figure 1) (para. 0002), comprising: a controller (main control station - para. 0027), wherein the controller (main control station - para. 0027) is configured to: collect data, which relates to current, voltage, and power (the reference fails to disclose the collection of power related data and power is defined by work divided by elapsed time, the references makes no mention with regard to either) at a primary side and a secondary side of the primary-secondary pole-mounted breaker (item 1, figure 1)(para. 0027), from a standard transformer calibrator (para. 0092), a standard electricity-meter calibrator (para. 0071) , and a distribution terminal (item 5, figure 1) of the primary-secondary pole-mounted breaker (item 1, figure 1), through communication with the standard transformer calibrator (para. 0092), the standard electricity-meter calibrator, and the distribution terminal [item 1, figure 1], respectively; a booster (para. 0047), configured to amplify a secondary voltage to acquire a primary voltage (para. 0037 discloses that the primary voltage signal is converted into a secondary voltage signal, therefore it fails to teach the booster being configured to amplify the secondary voltage to acquire the primary voltage as it teaches away from the claimed invention); a high-current generator (para. 0048), configured to amplify a secondary current to acquire a primary current (para. 0037 discloses that the primary current signal is converted into a secondary current signal, therefore it fails to teach the booster being configured to amplify the secondary current to acquire the primary current as it teaches away from the claimed invention); a standard voltage transformer (item 2/3, figure 1 – para. 0037/0055), configured to convert the primary voltage into a voltage signal to facilitate measurement (para. 0037); a standard current transformer (built-in to item 1, figure 1 – para. 0037/0055), configured to convert the secondary current into a current signal to facilitate measurement (para. 0037); the standard transformer calibrator (para. 0092), comprising a primary-side standard transformer calibrator, wherein the primary-side standard transformer calibrator is configured to collect a voltage signal and a current signal that are outputted to the primary side of the primary-secondary pole-mounted breaker (para. 0092); and Page 5 of 22Appl. No.: 16/897,130Reply to office action of January 21, 2022the standard electricity-meter calibrator (para. 0024/0026/0071), configured to collect a reference power signal, and calculate a power error based on a signal of electric power collected by the distribution terminal of the primary-secondary pole-mounted breaker (para. 0071/0080 – discloses comparing what is considered to be reference current and voltage signals to determine errors with respect to the secondary current and voltage signals to determine an error associated with said signals but fails to disclose the collecting a reference power signal and calculating a power error).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to systems and methods for an integrated test on a primary-second pole-mounted breaker.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/SEAN CURTIS/Examiner, Art Unit 2858                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858